Citation Nr: 0920445	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-24 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, with lower extremity 
radiculopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

The Veteran presented testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in June 2008.  A 
transcript of the hearing is of record.  The Board notes 
that, in May 2008 and April 2009, the Veteran submitted 
additional evidence and argument in support of his claim.  In 
May 2008, he submitted a waiver of RO consideration.  As to 
the statement he submitted in April 2009, he requested that 
his claim be remanded for consideration of this evidence.  
However, because his lay statement is cumulative or 
duplicative of statements and evidence already of record, the 
Board will proceed with adjudication of the claim.  See 38 
C.F.R. § 20.1304(c) (2008).  Remand to the RO for the 
issuance of a supplemental statement of the case is not 
necessary.


FINDING OF FACT

DDD did not manifest during the Veteran's active service, nor 
is the Veteran's currently diagnosed DDD otherwise causally 
related to such service.


CONCLUSION OF LAW

The criteria for service connection for DDD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in July 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the Veteran's 
service, private, and VA treatment records, provided him with 
a VA examination, and obtained a VHA opinion regarding the 
etiology of his back condition.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II. Service Connection

The Veteran contends that his currently diagnosed DDD is 
causally related to an in-service back strain from lifting 
heavy objects in August 1972.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection on the merits, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service treatment records indicate that, in August 1972, he 
was treated for acute lumbrosacral muscle spasm.  In November 
1972, he was given a no crawling, stooping, running, jumping, 
prolonged standing, marching, or strenuous physical activity 
profile due to back strain.  And in January 1973, he was 
treated for chronic back pain without trauma.  Notably, 
however, on his April 1974 separation examination, the 
Veteran reported that he was in excellent health and reported 
no back or spine disabilities.  

Post-service, the Veteran first sought treatment for his low 
back in June 1980, when he reported the sudden onset of sharp 
pain in the low back.  X-rays taken at that time revealed 
normal spinal alignment, normal height and disc space of 
vertebral bodies, and bones, gas, and soft tissue shadows 
within normal limits.  The doctor indicated that it was a 
negative study.  

The Veteran began undergoing private and VA treatment for low 
back pain in March 2000, and has since been diagnosed with 
degenerative disc disease of L4-L5, congenital spinal canal 
stenosis of L3-L4 and L4-L5, and broad disc protrusion plus 
herniation on the right of L4-L5 with severe secondary spinal 
canal stenosis and end-plate changes, and has undergone two 
posterior lumbar antibody fusions, one in May 2004 and a redo 
in April 2005.  

Because it is undisputed that the Veteran complained of back 
pain during service and currently has DDD of the lumbrosacral 
spine, the Board will focus on whether this disability is 
causally related to his military service.  See Newhouse v. 
Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In this regard, the Veteran was afforded a VA examination in 
February 2007 to determine the etiology of his current DDD.  
After discussing the Veteran's pertinent history, the 
findings of his physical examination, and the results of 
diagnostic studies, the examiner diagnosed him with 
degenerative spine disease of L4 to L5, status post L4 to L5 
posterior lumbar antibody fusion in May 2004 with a redo in 
April 2005, with no current objective evidence of 
radiculopathy, as well as status post cervical fusion of the 
C4 to C6.  Additionally, the examiner provided the opinion 
that the Veteran's current back condition was less likely 
than not a result of his in-service low back strain.  He 
explained that, although the Veteran was treated for a back 
strain during service in August 1972, there was no objective 
evidence during his subsequent clinical visits indicating 
that the back pain was a result of or was connected to the 
August 1972 injury.  Additionally, the examiner noted that an 
August 1972 x-ray was within normal limits with the exception 
of minimal scoliosis, and reported that, after January 1973, 
there were no further complaints of back pain during the 
remainder of the Veteran's service.  The examiner also 
provided the opinion that, although the Veteran underwent low 
back surgery twice, there was no objective evidence showing 
that the August 1972 back strain was the precipitating factor 
that led to these surgeries.  Finally, the examiner reported 
that, given the Veteran's age and potential post-service 
spine injuries, particularly when considering his post-
service occupational duties as a construction worker, which 
placed him at risk for spine trauma, there was no objective 
evidence to support his claim.  

In compliance with the Board's October 2008 request, in 
February 2009, a VA specialist opinion was obtained regarding 
the etiology of the Veteran's DDD.  The specialist provided a 
brief history of the Veteran's back condition, noting that he 
went on sick call in service in August 1972 and was placed on 
profile and referred to physical therapy; was able to do 
strenuous work after separation from service; began 
complaining of back pain in the 1980s, when he sought 
chiropractic care; had x-rays taken in June 1980, which were 
reported as a "negative study"; underwent neck surgery in 
January 2000 and April 2003; and had worsening low back pain 
during hospitalization in April 2003, when it was determined 
that the Veteran had diffuse degenerative spine disease 
involving the cervical and lumbar spine and congenital spinal 
stenosis of the L3 to L4 and L4 to L5.  The specialist 
reported that the Veteran had progressive DDD, but stated 
that there was no evidence of record indicating that this 
condition was caused by a strain/injury in August 1972.  In 
this regard, the specialist pointed out that x-rays in 1980 
were normal, and that there was ample time for degenerative 
changes to show on x-ray if a significant disc injury had 
occurred in August 1972.  As such, the specialist provided 
the opinion that the Veteran's current back disabilities were 
not related to service.  

The Board notes that, in May 2008, the Veteran submitted two 
internet articles in support of his claim, which provide a 
description of DDD.  While these articles have been reviewed, 
they are too general in nature to alone provide the necessary 
evidence to show that the Veteran's DDD is due his active 
duty service.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  In this regard, the Board notes that in order to 
substantiate a claim, a medical treatise, textbook, or 
article must provide more than speculative, generic 
statements not relevant to the Veteran's claim, but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998); see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element).  The documents 
provided by the Veteran in this case do not address the 
specific facts of his case, and as such, the Board concludes 
that the documents do not establish that the Veteran's DDD is 
due his active duty service.  Moreover, to the extent that 
the Veteran is attempting to extrapolate from this literature 
that his DDD is somehow related to his service, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, because the assessments of the February 2007 VA 
examiner and the February 2009 VA specialist constitute the 
only competent medical evidence addressing whether the 
Veteran's DDD is related to service, the Board finds that the 
preponderance of the evidence is against the claim and thus 
service connection for DDD must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's conviction that his DDD is 
related to service.  As a lay person, however, he is not 
competent to establish a medical etiology merely by his own 
assertions because such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Accordingly, because the Veteran is not professionally 
qualified to suggest a possible medical etiology of his DDD, 
and since the preponderance of the medical evidence shows 
that the his DDD is not related to service or to an incident 
of service origin, including as a result of the August 1972 
back strain, service connection for this condition is denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine with lower extremity radiculopathy is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


